Foster, J.
There can be no doubt of the full equity jurisdiction of this court to set aside a conveyance of land, on the ground of mistake, where the vendor has undertaken to sell something which he did not own, and the estate embraced in the deed, although owned by him, is not that which the vendee intended to buy and supposed that he was obtaining by the conveyance. In such a case the equity for a rescission of the transaction does not depend upon any intentional fraud on the part of the grantor; and it is by no means limited to cases in which an action for deceit would lie at common law. Mistake is a head of equity jurisdiction distinct from fraud. Relief is granted on the ground that it would be uneonscientious to oblige a man, who has not been himself negligent or in fault, to adhere to his bargain, and to retain property which he was induced to purchase by a misapprehension as to a material and essential circumstance, which he was led into by the conduct of the other party.
In the present instance, the defendant not only made exaggerated statements as to the value and quality of the land he proposed to sell, but he pointed out- to the plaintiff’s agent some land which he did not own, as embraced in the bargain, and one boundary which was at a considerable distance from the premises which he actually owned and conveyed by his deed. The land pointed out to the plaintiff’s agent was of a better quality than that conveyed, would cut more wood, and corresponded *467with the description which the defendant had given to the plaintiff himself. All this appears to have been done innocently. Neither the purchaser, nor his agent, seems to have been negligent. They naturally relied on the vendor to point out the boundaries of his estate, and there was nothing in the deed to indicate that the land shown and conveyed was not the same. The defendant was himself mistaken as to what he owned, and consequently misled the plaintiff; and under the influence of this mutual error the transaction was consummated. But the prejudicial consequences to the purchaser are the same as if the conduct of the vendor had been designedly fraudulent. He has obtained, not what he expected to have, but something else which he did not intend to buy and would not have bought if be had known the truth. Of this we are satisfied, upon the report of the master; and it amounts to a case for equitable relief.
Nor is the fact that only a quitclaim deed was given any bar to the plaintiff's equity; because the mistake does not relate to the title obtained, but to the very subject matter of the contract. One parcel was bargained for and supposed by both parties to be embraced in the deed; another and different one was actually conveyed. The absence of covenants of title and warranty can make no difference; as their insertion would have afforded no protection against a mistake of this description. For a citation of the authorities, and discussion of this question, see Earle v. De Witt, 6 Allen, 520. The plaintiff has already executed and tendered a reconveyance of the estate, and is entitled to a

Decree perpetually enjoining the defendant against prosecuting the action at law pending upon the note given for the pur chase money.